MEMORANDUM **
Appellant’s second request for an extension of time to file the response to the court’s August 23, 2007 order to show cause is granted. The Clerk shall file appellant’s response to the order to show cause received October 15, 2007.
A review of appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court correctly dismissed appellant’s action for lack of subject-matter jurisdiction because appellant’s only federal claim failed to state a claim pursuant to 18 U.S.C. § 1962(a).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.